Citation Nr: 1809639	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  15-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister





ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1994.  The Veteran died in May 2011.  The appellant is his surviving daughter.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

In August 2016, the appellant and her sister testified before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  Additionally, the evidentiary record was held open for 60 days to allow the appellant to submit any additional evidence.  At the time of his hearing, the appellant submitted a VA medical opinion, an amended death certificate, and articles regarding myelodysplastic syndrome (MDS) and Agent Orange exposure along with a waiver of RO consideration of additional evidence.  Thereafter, the appellant submitted an additional VA opinion in April 2017 without a waiver of RO consideration.  However, in light of the grant of the benefits sought, the Board finds that there is no prejudice.

In May 2012 correspondence as well as in her notice of disagreement, the appellant raised an issue regarding entitlement to additional compensation for the cost of transportation to the VA hospital to see her father.  Additionally, in a May 2012 statement as well as during the August 2016 hearing, the appellant's sister, J.F., raised an issue regarding entitlement to Chapter 35 education benefits; however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1. The Veteran's amended death certificate lists the immediate cause of death as suspected diffuse alveolar hemorrhage due to refractory thrombocytopenia and myelodysplastic syndrome.  Post-traumatic stress disorder (PTSD), venous thrombosis, and dialysis-dependent renal failure were reported as significant conditions contributing to death.

2. Service connection was in effect for PTSD at the time of the Veteran's death.

3. The Veteran's PTSD is reasonably shown to have contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C. §§ 1110, 1131, 1310; 38 C.F.R. Vet. App. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related. Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The Veteran died in May 2011.  The Veteran's amended certificate of death lists the immediate cause of death as suspected diffuse alveolar hemorrhage due to refractory thrombocytopenia and myelodysplastic syndrome.  PTSD, venous thrombosis, and dialysis-dependent renal failure were reported as significant conditions contributing to death, but not resulting in the underlying cause.  The original and amended death certificates were both issued by the same VA physician.  At the time of his death, service connection was in effect for PTSD, rated as 50 percent disabling.  He was also service connected for bilateral tinnitus, rated as 10 percent disabling as well as residuals of boxer's fracture, right 5th metacarpal phalangeal joint (major), degenerative joint disease of the left great toe, bilateral hearing lass, left eyebrow and below right eye scars and scars of the left hand, each rated as noncompensable.  His combined disability evaluation was 60 percent.  

In an April 2017 letter, a VA internal medicine physician, who also provided the original and amended death certificates, stated that while he was not the attending of record for the Veteran, he reviewed the Veteran's inpatient records.  At the physician's request, the Veteran's death certificate was amended to include PTSD as a contributory element of his medical history.  The physician explained that there were several ways in which the PTSD contributed to his suffering and medical care.  The physician noted that while the Veteran was admitted to the Cheyenne VA Medical Center in March 2011, he experienced frequent flashbacks to his time in Vietnam, disrupting sleep (necessary for adequate health and immune function, and in the in the setting of having bone marrow malignancy) and adding substantial psychological and physical stress.  The physician noted that the Veteran's wife passed away in April 2011 and he was unable to say goodbye to her as she passed due to his own medical issues, which further contributed to his depression and anxiety and the attendant adverse impact on his psychological and physical well-being.  The physician added that in May 2011, the Veteran was transferred form the Cheyenne VA Medical Center to the Denver CA Medical Center for advanced Oncologic care.  While this transition was medically necessary, the change in venue removed him from family support of an average six hours per day to very limited visitation and at irregular intervals.  The physician reported that the Veteran's nightmares worsened further impacting his health on multiple levels.  He died later during that admission due to complications from his bone marrow condition.  The physician opined that for the above stated reasons, he felt that it was reasonable to infer a causal link between the Veteran's PTSD and his overall physical health and ultimately his death-and for that, he believed the addition of PTSD to his death certificate was appropriate.  

In May and June 2012 VA opinions, a VA examiner found that the claimed condition was less likely than not (less than 50 percent possibility) incurred in or caused by the claimed in-service condition that contributed to his death.  The examiner reasoned that the Veteran was diagnosed with MDS and subsequently died on May [REDACTED], 2011.  MDS was listed on the death certificate as a condition that contributed to his death.  The examiner referenced the most recent update from the Institutes of Medicine on September 29, 2011 showing that MDS was not a condition that had a presumed association with Agent Orange or Dioxin exposures along with opinions mentioned in other Board decisions suggesting that there was an association; however, the examiner found that based on the currently established conditions that were presumptively associated with Agent Orange exposure, it was not at least as likely as not that this Veteran's MDS was related to exposures to herbicides such as Agent Orange.  Although the VA examiner provided a rationale for the opinion, the examiner did not specifically address whether the Veteran's PTSD aggravated the suspected diffuse alveolar hemorrhage due to refractory thrombocytopenia and myelodysplastic syndrome or whether the Veteran's PTSD contributed substantially or materially to the Veteran's death.  Therefore, the opinions have limited probative value on that issue.

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is warranted.  The Veteran's amended death certificate indicates that the Veteran's PTSD was a significant condition contributing to death.  The Board finds that the evidence, in particular his amended death certificate along with the opinion provided by the VA internal medicine physician, who also provided the original and amended death certificates, shows the Veteran's PTSD contributed substantially and materially to the Veteran's death.  Resolving all doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


